93 S.W.3d 845 (2002)
Joseph McCUSKER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 80914.
Missouri Court of Appeals, Eastern District, Division Three.
December 24, 2002.
Lawrence L. Pratt, Assistant State Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Patrick T. Morgan, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE G. CRAHAN, J.

ORDER
PER CURIAM.
Joseph McCusker ("Movant") appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining *846 the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).